Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to the amendment received on September 6, 2022. Claims 1-5 are cancelled. Claims 6-15 are currently pending of which independent claims 6 and 11 are currently amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (US PGPub No: 2010/0095139) in view of Martin et al (US PGPub No: 2013/0046280) and in further view of Vidyadhara et al (US PGPub No: 2019/0250928), hereafter referred to as Murphy, Martin, and Vidyadhara, respectively. 

With regards to claim 6, Murphy teaches through Martin and Vidyadhara, a method, comprising: transitioning a hub of a docking station from using a computing device as a master to using a docking station controller as the master (Murphy teaches a docking station that can operate as a host; see paragraph 7, Murphy. The docking station has a CPU 36, CPU 36 (i.e. hub of docking station) is a microcontroller that facilitates communication between entities; see paragraph 60, Murphy.  CPU 36 (i.e. hub) can configure the controller 40 (i.e. docking station controller) to switch to a slave mode of the docking station, making the PC 20 (i.e. computing device) the master; paragraph 62, Murphy.  Alternatively, CPU 36 can configure the controller 40 to switch to a master operational mode of the docking station; see paragraph 62, Murphy); 

receiving, at the docking station, an update for the docking station while the computing device is disconnected from the hub (see Martin below); 

and installing, by the docking station controller, the update on the docking station (see Vidyadhara below).  

While Murphy teaches a connected docking station, Murphy does not explicitly cite receiving an update for the docking station, at the docking station, while the computing device is disconnected from the hub. In the same field of endeavor, Martin also teaches a network that supports connected docking stations; see paragraph 61, Martin. In particular, Martin explains how a remote server can transmit a software/firmware update to a docking station via the network, such data may be configured for use solely by docking stations; see paragraph 67, Martin. The updates can be received by the docking station regardless of whether a device is coupled with the docking station (i.e. computing device disconnected from hub); see paragraph 68, Martin. The use of these docking stations provides power and/or communication with several BMUs/computing devices; see paragraph 61, Martin. 
While both Murphy and Martin teach connected docking stations, neither explicitly cite installing an update for the docking station. In the same field of endeavor Vidyadhara also teaches a connected dock (docking station); see paragraph 3, Vidyadhara. In particular, Vidyadhara teaches how an updated firmware for the dock is downloaded and installed at the dock; see paragraphs 66 and 71, Vidyadhara. By allowing dock updates, docks can be continued to be used to connect mobile devices, allowing the mobile devices to serve as desktop substitutes without sacrificing mobility. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Vidyadhara with those of Murphy and Martin to support the use of docks/docking stations to allow users to use mobile devices as desktop computing substitutes without sacrificing mobility; see paragraph 37, Vidyadhara.

With regards to claim 7, Murphy teaches through Martin and Vidyadhara, the method further comprising: entering the docking station into a low power state after transitioning the hub; and receiving a wake command from a remote device, wherein receiving the update comprises receiving the update from the remote device after receiving the wake command (CPU 36 of the docking station can go into sleep mode and can wake up; see paragraph 78, Murphy).  

With regards to claim 8, Murphy teaches through Martin and Vidyadhara, the method further comprising transmitting docking station capabilities to the remote device after receiving the wake command from the remote device, the docking station capabilities including information usable to determine a version of docking station software (Vidyadhara teaches dock/docking station having firmware version information; see paragraph 41, Vidyadhara. In addition, the IHS receives interrupt (wake command) and also receiving firmware version information; see paragraph 20, Vidyadhara. By allowing dock updates, docks can be continued to be used to connect mobile devices, allowing the mobile devices to serve as desktop substitutes without sacrificing mobility. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Vidyadhara with those of Murphy and Martin to support the use of docks/docking stations to allow users to use mobile devices as desktop computing substitutes without sacrificing mobility; see paragraph 37, Vidyadhara).  

With regards to claim 9, Murphy teaches through Martin and Vidyadhara, the method wherein transitioning the hub comprises instructing the hub to enter a reset state, instructing the hub to transition to using the docking station controller as the master, and instructing the hub to exit the reset state (Vidyadhara teaches how a portable IHS (e.g. laptop, tablet, etc) can dock and undock hot or cold; see paragraph 37, Vidyadhara. By allowing docks/docking stations and mobile devices to dock and undock cold or hot, users are able to use their mobile devices desktop substitutes more easily. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Vidyadhara with those of Murphy and Martin to support the use of docks/docking stations to allow users to more easily use mobile devices as desktop computing substitutes without sacrificing mobility; see paragraph 37, Vidyadhara).  

With regards to claim 10, Murphy teaches through Martin and Vidyadhara, the method further comprising: detecting connection of the computing device to the docking station; transitioning the hub from using the docking station controller as the master to using the computing device as the master; receiving, at the computing device, another update for the docking station; and installing, by the computing device, the other update on the docking station (Murphy teaches a docking station that has a CPU 36, CPU 36 (i.e. hub of docking station) is a microcontroller that facilitates communication between entities; see paragraph 60, Murphy.  CPU 36 (i.e. hub) can configure the controller 40 (i.e. docking station controller) to switch to a slave mode of the docking station, making the PC 20 (i.e. computing device) the master; paragraph 62, Murphy.  Alternatively, CPU 36 can configure the controller 40 to switch to a master operational mode of the docking station; see paragraph 62, Murphy).  

With regards to claim 11, Murphy teaches through Martin and Vidyadhara, a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: detect disconnection of a computing device from a docking station (Murphy teaches a docking station that can operate as a host; see paragraph 7, Murphy. The docking station has a CPU 36, CPU 36 (i.e. hub of docking station) is a microcontroller that facilitates communication between entities; see paragraph 60, Murphy. Murphy explains how CPU 36 is able to detect if PC 20 (computing device) is disconnected; see paragraph 87, Murphy); 

instruct a hub of the docking station to enter a reset state (see Vidyadhara below);

instruct the hub to configure itself to use the processor as a master (Murphy teaches a docking station that can operate as a host; see paragraph 7, Murphy. The docking station has a CPU 36, CPU 36 (i.e. hub of docking station) is a microcontroller that facilitates communication between entities; see paragraph 60, Murphy. CPU 36 (i.e. hub) can configure the controller 40 (i.e. docking station controller) to switch to a slave mode of the docking station, making the PC 20 (i.e. computing device) the master; paragraph 62, Murphy.  Alternatively, CPU 36 can configure the controller 40 to switch to a master operational mode of the docking station; see paragraph 62, Murphy) 

such that the docking station can receive updates from a remote device while the computing device is disconnected from the docking station (see Martin below), 

wherein the hub was configured to use the computing device as the master prior to the disconnection of the computing device (Murphy teaches a docking station that can operate as a host; see paragraph 7, Murphy. The docking station has a CPU 36, CPU 36 (i.e. hub of docking station) is a microcontroller that facilitates communication between entities; see paragraph 60, Murphy. CPU 36 (i.e. hub) can configure the controller 40 (i.e. docking station controller) to switch to a slave mode of the docking station, making the PC 20 (i.e. computing device) the master; paragraph 62, Murphy.  Alternatively, CPU 36 can configure the controller 40 to switch to a master operational mode of the docking station; see paragraph 62, Murphy); 

and instruct the hub to exit the reset state (see Vidyadhara below).  

While Murphy teaches a connected docking station, Murphy does not explicitly cite receiving an update for the docking station, at the docking station, while the computing device is disconnected from the hub. In the same field of endeavor, Martin also teaches a network that supports connected docking stations; see paragraph 61, Martin. In particular, Martin explains how a remote server can transmit a software/firmware update to a docking station via the network, such data may be configured for use solely by docking stations; see paragraph 67, Martin. The updates can be received by the docking station regardless of whether a device is coupled with the docking station (i.e. computing device disconnected from hub); see paragraph 68, Martin. The use of these docking stations provides power and/or communication with several BMUs/computing devices; see paragraph 61, Martin. 
While Murphy and Martin both teach connected docking stations, neither explicitly cite instructing a hub of the docking station to enter and exit a reset state during configuration. In the same field of endeavor Vidyadhara also teaches a connected dock (docking station); see paragraph 3, Vidyadhara. In particular, Vidyadhara teaches how a portable IHS (e.g. laptop, tablet, etc.) can dock and undock hot or cold; see paragraph 37, Vidyadhara. By allowing docks/docking stations and mobile devices to dock and undock cold or hot, users are able to use their mobile devices desktop substitutes more easily. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Vidyadhara with those of Murphy and Martin to support the use of docks/docking stations to allow users to more easily use mobile devices as desktop computing substitutes without sacrificing mobility; see paragraph 37, Vidyadhara.


With regards to claim 12, Murphy teaches through Martin and Vidyadhara, the computer-readable medium wherein the instructions are to cause the processor to: instruct the hub of the docking station to enter a reset state using a first bus, and communicate with the hub as the master using a second bus (Vidyadhara teaches how a portable IHS (e.g. laptop, tablet, etc.) can dock and undock hot or cold; see paragraph 37, Vidyadhara. The devices such as the IHS use busses; see paragraph 21, Vidyadhara. By allowing docks/docking stations and mobile devices to dock and undock cold or hot, users are able to use their mobile devices desktop substitutes more easily. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Vidyadhara with those of Murphy and Martin to support the use of docks/docking stations to allow users to more easily use mobile devices as desktop computing substitutes without sacrificing mobility; see paragraph 37, Vidyadhara).  

With regards to claim 13, Murphy teaches through Martin and Vidyadhara, the computer-readable medium wherein the instructions cause the processor to enter a low power state after causing the processor to instruct the hub to exit the reset state (CPU 36 of the docking station can go into sleep mode and can wake up; see paragraph 78, Murphy).  

With regards to claim 14, Murphy teaches through Martin and Vidyadhara, the computer-readable medium wherein the instructions cause the processor to receive a request for docking station capabilities from a remote device, report docking station capabilities to the remote device, and receive an update from the remote device (Vidyadhara teaches dock/docking station having firmware version information; see paragraph 41, Vidyadhara. In addition, the IHS receives interrupt (wake command) and also receiving firmware version information (docking station capabilities); see paragraph 20, Vidyadhara. By allowing dock updates, docks can be continued to be used to connect mobile devices, allowing the mobile devices to serve as desktop substitutes without sacrificing mobility. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Vidyadhara with those of Murphy and Martin to support the use of docks/docking stations to allow users to use mobile devices as desktop computing substitutes without sacrificing mobility; see paragraph 37, Vidyadhara).  

With regards to claim 15, Murphy teaches through Martin and Vidyadhara, the computer-readable medium wherein the instructions cause the processor to install the update on a docking station component (Vidyadhara teaches how an updated firmware for the dock is downloaded and installed at the dock; see paragraphs 66 and 71, Vidyadhara. By allowing dock updates, docks can be continued to be used to connect mobile devices, allowing the mobile devices to serve as desktop substitutes without sacrificing mobility. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Vidyadhara with those of Murphy and Martin to support the use of docks/docking stations to allow users to use mobile devices as desktop computing substitutes without sacrificing mobility; see paragraph 37, Vidyadhara).

Response to Arguments
Applicant’s arguments with respect to claims 6-15 have been considered but are moot because a new grounds of rejection has been applied to address the newly amended and argued limitations.  In lieu of the latest claim amendments and arguments, an updated search was performed and the Martin prior art has been found and applied in this latest office action. 
Martin explains how a remote server can transmit a software/firmware update to a docking station via the network, such data may be configured for use solely by docking stations; see paragraph 67, Martin. The updates can be received by the docking station regardless of whether a device is coupled with the docking station (i.e. computing device disconnected from hub); see paragraph 68, Martin. The use of these docking stations provides power and/or communication with several BMUs/computing devices; see paragraph 61, Martin.
As a result, the amended claims continue to remain rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455